Dear Senator Heitmeier:
This office is in receipt of your request for an Attorney General's opinion confirming the propriety of a bank using deposit guarantee bonds, issued by Kansas Bankers Surety Company, as collateral for the deposit of state funds under authority of LSA-R.S. 49:321(A)(4), which pertinently provides:
  "Deposit guaranty bonds underwritten and guaranteed by an insurance company, licensed to do business in this state, listed as an approved surety by the United States Department of the Treasury and approved for this purpose by the Interim Emergency Board, that provide coverage for deposits of depositing authorities in excess of the amounts insured by the Federal Deposit Insurance Corporation or any other governmental agency insuring bank or other financial institution deposits that is organized under the laws of the United States, and the form and content of which are approved in advance by the state treasurer."
We have examined the contents of the news release issued by the Treasurer's Office which you included with your request (copy attached hereto), which we understand also appears or appeared on the Treasurer's Office website (www.treasury.state.la.us).
In reliance upon the facts contained in the Treasurer's news release, and assuming, in accordance with statutory requirements, that Kansas Bankers Surety Company is: (a) an insurance company licensed to do business in this state, (b) listed as an approved surety by the United States Department of the Treasury, (c) approved for the purpose of issuing deposit guaranty bonds by the Interim Emergency Board, and (d) that the form and content of such deposit guaranty bonds have been approved by the State Treasurer, it is the opinion of this office that deposit guaranty bonds issued by Kansas Bankers Surety Company may be accepted by state depositing authorities as security to:
  "provide coverage for deposits of depositing authorities in excess of the amounts insured by the Federal Deposit Insurance Corporation or any other governmental agency insuring bank and other financial institution deposits that is organized under the laws of the United States "  (LSA-R.S. 49:321(A)(4).
We note that LSA-R.S. 49:321(C) contains additional requirements, specifically with respect to the market value of deposit guaranty bonds held by a depositing authority.  We also note that LSA-R.S. 49:321(B), (D), (E) and (F) contain additional directives with respect to the security and the fiscal agents and depositories which may be selected by state depositing authorities.
We trust the foregoing to be of assistance.  Please do not hesitate to contact this office if we can be of assistance in other areas of the law.
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                          BY: ________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam